DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27 2021 has been entered.
Receipt of Arguments/Remarks filed on January 27 2021 is acknowledged. Claims 5, 22, 26, 41 and 50-103 were/stand cancelled. Claims 107-109 were added. Claims 1, 6-13 and 15-16 were amended. Claims 1-4, 6-21, 23-25, 27-40, 42-49 and 104-109 are pending. 
Newly added claims 107-109 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  In the requirement for Restriction/Election mailed on April 13 2018 applicants were required to elect a micronutrient and amino acid.  Applicants elected alanine and disodium octaborate singularly.  Thus claims drawn to a plurality of micronutrients and amino acids were/would be withdrawn.  While Applicants could cancel a previously elected species which would result in other species being examined, instant claim 1 still encompasses just a singular amino acid and micronutrient wherein alanine and disodium octaborate are included.  This results in claims 107-109 which are directed to a plurality of amino acids and micronutrients in being withdrawn.   Thus, claims 17-19, 25, 34-40 and 107-109 are withdrawn from without traverse in the reply filed on June 11 2018. Claims 1-4, 6-16, 20-21, 23-24, 27-33, 42-49 and 104-106 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27 2020 was considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-16, 20-21, 23-24, 27-32, 42-49 and 104-106 are rejected under 35 U.S.C. 103 as being unpatentable over Angst et al. (USPGPUB No.  20080254013, cited in the Office action mailed on 8/13/2018).
Applicant Claims
	The instant application claims a composition comprising as component (A) at least one insecticide, the at least one insecticide including thiodicarb, abamectin, imidacloprid and/or fipronil; and as component (B) at least one fertilizer comprised of one or more amino acids and one or more micronutrients; wherein the composition controls nematodes in plants at a locus.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Angst et al. discloses a composition comprising the pesticide, thiodicarb (Paragraph 0072), where there can be a single pesticide (Paragraph 0060-0062, 0071) and the nutrients, metal salts of boric acid (paragraph 0037) and the chelating agent alanine (paragraph 0026) where the chelating agent reduces nematode damage (paragraphs 0038) and is combined with a pesticide to improve pest control (Paragraph 0071), where the composition can further contain extenders, carriers, solvents, 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Angst et al. suggest alanine is a suitable chelating agent, Angst et al. does not exemplify its combination with an insecticide as instantly claimed and a boric acid nutrient.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize alanine as the chelating agent.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught chelating agents in Angst et al. as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize micronutrients in the composition.  One skilled in the art would have been motivated to utilize micronutrients, such as metal salts Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize pesticides such as thiodicarb, abamectin, imidacloprid, avermectin or fipronil in the composition of Angst et al.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught pesticides in Angst et al. as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed concentrations of A and B, Angst et al. suggest overlapping amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Angst et al. generally teaches suitable amounts of micronutrients.  Angst et al. generally teaches suitable amounts of the combination (i.e. chelating agent and pesticides).  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize adjuvants such as solvents, surfactants, etc. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an emulsifiable concentration, a suspension concentrate, etc.  One skilled in the art would have been motivated to any conventional formulations as taught by Angst et al.

Claims 1-4, 6-16, 20-21, 23-24, 27-33, 42-49 and 104-106 are rejected under 35 U.S.C. 103 as being unpatentable over Angst et al. as applied to claims 1-4, 6-16, 20-21, 23-24, 27-32, 42-49 and 104-106 above in view of Product Data Sheet-Solubor ® (2012, cited in the Office action mailed on 8/13/2018). 
Applicant Claims
	The instant application claims the one or more micronutrients are selected from ionic compounds containing ions of perborates, pentaborates, triborates, tetraborates, octaborates and metaborates.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Angst et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Product Data Sheet-Solubor discloses that boron is essential to plant growth, that boron can be combined with other agrochemical products and the boron is provided in the form of disodium octaborate tetrahydrate (Page 1).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Angst et al. and Product Data Sheet-Solubor and utilize disodium octaborate and the boric acid micronutrient source.  Since Angst et al. teaches micronutrients such as metal salts of boric acid can be included and Product Data Sheet-Solubor teaches that a common source of boron is disodium octaborate there is a reasonable expectation of success in its use in the composition of Angst et al.

Response to Arguments/Declaration under Rule 132
Applicant’s arguments filed January 27 2021 have been fully considered but they are not persuasive.
Applicant argues that in the Final Office the examiner stated that the burden is on Applicant to demonstrate the combine effect of the claimed composition is greater than an additive effect and that the synergy would occur over the full scope of the claims.  In response Applicant submits a 132 declaration demonstrated the synergy achieved.  The results clearly illustrate the compositions of the claimed invention achieve synergistic 
Regarding applicant’s arguments, a declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5)whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)).   Firstly, the examiner agrees with the declaration that the additional experiment set 1, 2 and 3 show the combination of the insecticide with amino acids and micronutrients are synergistic.  Thus clearly showing a difference in kind rather than degree.  However, the examiner cannot agree that the declaration is commensurate in scope with the claims and that such synergy is sufficient to overcome the case of obviousness.  Firstly, it appears based on the declaration that a combination of 16 and potentially 17 amino acids are combined when tested and that the micronutrients are a combination of disodium octaborate and zinc sulfate.  Secondly, the abamectin, thiocarb and micronutrients are only utilized at a single concentration whereas the amino acids are utilized at only 2 different concentrations.  Since the instant claims do not require synergy, in order to actually In re Kollman, 201 USPQ 193 (CCPA 1979).  Claims drawn to (unexpectedly) synergistic combinations of known ingredients must be factually supported by data commensurate in scope with the claims. See, In re Kollman, 201 USPQ 193 (C.C.P.A. 1979). (The court affirming a 103 rejection of a claim containing the word “synergistic”, because the claims were not commensurate in scope with the showing of unexpected results, other than at 1:1 ratio for certain specific combinations).   Angst et al. teaches nine different amino acid chelating agents all falling within the scope of the claims (paragraph 0026).  Additionally, Angst et al. teaches that the combination of abamectin or the macrocyclic lactone together with a chelating agent goes far beyond their action individually (see paragraph 0082).  Thus, Angst et al. suggests synergy would occur and the allegedly superior results are insufficient to overcome the case for obviousness.  However, if Applicants could show the criticality of the claimed concentration with regards to synergy, this may be sufficient to overcome any obviousness rejection.  Note MPEP 716.02(d): “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616